Citation Nr: 1803368	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  16-48 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from July 1961 to June 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the San Juan, the Commonwealth of Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for both bilateral sensorineural hearing loss and tinnitus.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


REMAND

The Veteran asserts that service connection for both bilateral hearing loss and tinnitus is warranted.  In a December 2013 written statement, the Veteran indicated that he had been stationed at the Naha, Okinawa, Air Force Base.  He stated that he had been a dog handler and performed his duties while "working outdoors day and night 300 yards from the runway."  

The Veteran's service personnel records have not been requested for incorporation into the record.  That documentation would be helpful in determining the nature of the Veteran's service occupation and any associated in-service noise exposure.  

In an April 2008 Veteran's Application for Compensation or Pension, VA Form 21-526, the Veteran reported that he was in receipt of Social Security Administration (SSA) benefits.  A June 2013 SSA Inquiry stated that the Veteran was in receipt of SSA benefits.  The evidence considered by the SSA in granting the Veteran's claim is not of record.  VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The report of a May 2015 VA audiological examination states that the Veteran was diagnosed with both bilateral sensorineural hearing loss and tinnitus.  The VA examiner concluded that the diagnosed bilateral hearing loss disability and tinnitus were "less likely as not caused by noise exposure or acoustic trauma during military service."  The examiner did not address the Veteran's written statement that he had performed his service duties within close proximity of an air base runway.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtains an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the cited deficiency in the May 2015 VA examination report, the Board finds that further VA audiological evaluation is necessary.  

Clinical documentation dated after May 2015 is not of record.  VA should obtain all relevant military, VA, and private records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.  

1.  Contact the Veteran and request that he provide information as to all post-service treatment of bilateral hearing loss disability and tinnitus, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Contact the National Personnel Records Center or the appropriate service entity and request that the Veteran's service personnel records be forwarded for incorporation into the record.  

3.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including that provided after May 2015.  

4.  Contact the SSA and request that documentation of the Veteran's award of benefits and copies of all records developed in association with the decision.  

5.  Schedule the Veteran for a VA audiological examination to assist in determining the nature and etiology of hearing loss disability and tinnitus and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Diagnose all any hearing loss disability and tinnitus found.  

(b)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified hearing loss disability had its onset during active service or is related to any incident of service, including noise exposure associated with being in close proximity to an air base runway.  

(c)  Opine whether it is at least as likely as not (50 percent probability or greater) that any identified tinnitus had its onset during active service or is related to any incident of service, including noise exposure associated with being in close proximity to an air base runway.  

6.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

